IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MARVIN BACCHUS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-1183

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 6, 2017.

An appeal from the Circuit Court for Duval County.
Jack M. Schemer, Judge.

Marvin Bacchus, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Michael Schaub, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., LEWIS and BILBREY, JJ., CONCUR.